Name: Commission Regulation (EEC) No 2083/82 of 28 July 1982 determining to what extent applications for import licences lodged in the month of July 1982 for high-quality fresh, chilled or frozen beef and veal can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 82 Official Journal of the European Communities No L 221 / 13 COMMISSION REGULATION (EEC) No 2083/82 of 28 July 1982 determining to what extent applications for import licences lodged in the month of July 1982 for high-quality fresh, chilled or frozen beef and veal can be accepted that available ; whereas all the applications can there ­ fore be accepted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), as amended by Regulation (EEC) No 3715/81 (2), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 1 654/82 (3) fixed the quantity of high-quality fresh, chilled or frozen beef and veal that can be imported under special conditions in the third quarter of 1982 ; Whereas the applications lodged during the third quarter of 1982 are for a total quantity smaller than HAS ADOPTED THIS REGULATION : Article 1 All applications for import licences for the third quarter of 1982 in respect of high-quality fresh, chilled or frozen beef and veal shall be accepted in full . Article 2 This Regulation shall enter into force on 30 July 1 982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 38, 11 . 2. 1981 , p . 1 . O OJ No L 373, 29 . 12. 1981 , p . 1 . O OJ No L 182, 26 . 6 . 1982, p . 21 .